Exhibit 10.11

Form of Placement Agent Warrant

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW. THIS WARRANT AND SUCH
SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT
OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE ACT.

INNOVIVE Pharmaceuticals, Inc.

Warrant for the Purchase of Shares of

Common Stock

 

No. 2006-[        ]   [            ] Shares

FOR VALUE RECEIVED, INNOVIVE Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), hereby certifies that [            ], its designee or its permitted
assigns is entitled to purchase from the Company, at any time or from time to
time commencing on June 29, 2006 and prior to 5:00 P.M., New York City time, on
June 29, 2013 (the “Exercise Period”), fully paid and non-assessable shares of
common stock, $0.001 par value per share, of the Company for a purchase price
per share of $[4.36]. Hereinafter, (i) said common stock, $0.001 par value per
share, of the Company, is referred to as the “Common Stock”; (ii) the shares of
the Common Stock (subject to adjustment as set forth herein) purchasable
hereunder or under any other Warrant (as hereinafter defined) are referred to as
the “Warrant Shares”; (iii) the aggregate purchase price payable for the Warrant
Shares purchasable hereunder is referred to as the “Aggregate Warrant Price”;
(iv) the price payable (initially $4.36 per share subject to adjustment as set
forth herein) for each of the Warrant Shares hereunder is referred to as the
“Per Share Warrant Price”; (v) this Warrant, any similar Warrants issued on the
date hereof and any warrants hereafter issued in exchange or substitution for
this Warrant or such similar Warrants are referred to as the “Warrants”;
(vi) the holder of this Warrant is referred to as the “Holder” and the holder of
this Warrant and all other Warrants and Warrant Shares are referred to as the
“Holders” and Holders of more than fifty percent (50%) of the Warrant Shares
then issuable upon exercise of then outstanding Warrants are referred to as the
“Majority of the Holders”; and (vii) the then “Current Market Price” per share
of the Common Stock shall be deemed to be the last reported sale price of the
Common



--------------------------------------------------------------------------------

Stock on the Trading Day (as defined below) immediately prior to such date or,
in case no such reported sales take place on such day, the average of the last
reported bid and asked prices of the Common Stock on such day, in either case on
the principal national securities exchange on which the Common Stock is admitted
to trading or listed, or if not listed or admitted to trading on any such
exchange, the representative closing sale price of the Common Stock as reported
by the National Association of Securities Dealers, Inc. Automated Quotations
System (“NASDAQ”), or other similar organization if NASDAQ is no longer
reporting such information, or, if the Common Stock is not reported on NASDAQ,
the per share sale price for the Common Stock in the over-the-counter market as
reported by the National Quotation Bureau or similar organization, or if not so
available, the fair market value of the Common Stock as determined in good faith
by the Company’s Board of Directors. A “Trading Day” shall mean any day on which
shares of the Company’s Common Stock are sold, or eligible for sale, on the
respective exchange, quotation system or over-the-counter market. The Aggregate
Warrant Price is not subject to adjustment.

This Warrant, together with any warrants of like tenor, constituting in the
aggregate Warrants to purchase [            ] Warrant Shares, was originally
issued pursuant to a Placement Agency Agreement dated as of March 28, 2006 (the
“Agency Agreement”) between the Company and the Holder.

1. Exercise of Warrant.

(a) This Warrant may be exercised in whole at any time, or in part from time to
time, by the Holder during the Exercise Period:

(i) by the surrender of this Warrant (with the subscription form at the end
hereof duly executed) at the address set forth in subsection 9(a) hereof,
together with proper payment of the Aggregate Warrant Price, or the
proportionate part thereof if this Warrant is exercised in part, with payment
for the Warrant Shares made by certified or official bank check payable to the
order of, or wire transfer of immediately available funds to, the Company; or

(ii) by the surrender of this Warrant (with the cashless exercise form at the
end hereof duly executed) (a “Cashless Exercise”) at the address set forth in
subsection 9(a) hereof. Such presentation and surrender shall be deemed a waiver
of the Holder’s obligation to pay the Aggregate Warrant Price, or the
proportionate part thereof if this Warrant is exercised in part. In the event of
a Cashless Exercise, the Holder shall exchange its Warrant for that number of
Warrant Shares subject to such Cashless Exercise multiplied by a fraction, the
numerator of which shall be the difference between the then Current Market Price
and the Per Share Warrant Price, and the denominator of which shall be the then
Current Market Price. For purposes of any computation under this subsection
1(a), the then Current Market Price shall be based on the Trading Day
immediately preceding such Cashless Exercise.

(b) If this Warrant is exercised in part, this Warrant must be exercised for a
number of whole shares of the Common Stock and the Holder is entitled to receive
a new Warrant covering the Warrant Shares that have not been exercised and
setting forth the proportionate part of the Aggregate Warrant Price applicable
to such Warrant Shares. Upon surrender of this Warrant in connection with the
exercise of this Warrant pursuant to the terms hereof, the Company will
(i) issue a certificate or certificates in the name of the Holder for the



--------------------------------------------------------------------------------

largest number of whole shares of the Common Stock to which the Holder shall be
entitled upon such exercise and, if this Warrant is exercised in whole, in lieu
of any fractional share of the Common Stock to which the Holder shall be
entitled, pay to the Holder cash in an amount equal to the fair value of such
fractional share (determined in such reasonable manner as the Board of Directors
of the Company shall determine), and (ii) deliver the other securities and
properties receivable upon the exercise of this Warrant, or the proportionate
part thereof, if this Warrant is exercised in part, pursuant to the provisions
of this Warrant.

2. Reservation of Warrant Shares; Listing.

The Company agrees that, prior to the expiration of this Warrant, the Company
shall at all times (a) have authorized and in reserve, and shall keep available,
solely for issuance and delivery upon the exercise of this Warrant, the shares
of the Common Stock and other securities and properties as from time to time
shall be receivable upon the exercise of this Warrant, free and clear of all
restrictions on sale or transfer, other than under Federal or state securities
laws, and free and clear of all preemptive rights and rights of first refusal
and (b) if the Company hereafter lists its Common Stock on any national
securities exchange, the NASDAQ National Market or the NASDAQ Capital Market,
use its commercially reasonable efforts to keep the Warrant Shares authorized
for listing on such exchange upon notice of issuance.

3. Certain Adjustments.

(a) In case the Company shall hereafter (i) pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares,
(iii) combine or reverse-split its outstanding shares of Common Stock into a
smaller number of shares or (iv) issue by reclassification of its Common Stock
any shares of capital stock of the Company, then the Per Share Warrant Price and
the number of Warrant Shares shall forthwith be proportionately decreased and
increased, respectively, in the case of a subdivision, distribution or stock
dividend, or proportionately increased and decreased, respectively, in the case
of a combination or reverse stock split. The Aggregate Warrant Price payable for
the then total number of Warrant Shares available for exercise under this
Warrant shall remain the same. Adjustments made pursuant to this subsection 3(a)
shall become effective on the record date in the case of a dividend or
distribution, and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification. If such dividend,
distribution, subdivision or combination is not consummated in full, the Per
Share Warrant Price and Warrant Shares shall be readjusted accordingly.

(b) In case of any capital reorganization or reclassification, or any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in case of
any sale or conveyance to another entity of all or substantially all of the
assets of the Company, or in the case of any statutory exchange of securities
with another corporation (including any exchange effected in connection with a
merger of a third corporation into the Company but excluding any exchange of
securities or merger with another corporation in which the Company is a
continuing corporation and that does not result in any reclassification of or
similar change in the Common Stock), the



--------------------------------------------------------------------------------

Holder of this Warrant shall have the right thereafter to receive on the
exercise of this Warrant the kind and amount of securities, cash or other
property which the Holder would have owned or have been entitled to receive
immediately after such reorganization, reclassification, consolidation, merger,
statutory exchange, sale or conveyance had this Warrant been exercised
immediately prior to the effective date of such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section 3 with respect to the
rights and interests thereafter of the Holder of this Warrant to the end that
the provisions set forth in this Section 3 shall thereafter correspondingly be
made applicable, as nearly as may reasonably be, in relation to any shares of
stock or other securities or property thereafter deliverable on the exercise of
this Warrant. The above provisions of this subsection 3(b) shall similarly apply
to successive reorganizations, reclassifications, consolidations, mergers,
statutory exchanges, sales or conveyances. The Company shall require the issuer
of any shares of stock or other securities or property thereafter deliverable on
the exercise of this Warrant to be responsible for all of the agreements and
obligations of the Company hereunder. Notice of any such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
and of said provision so proposed to be made shall be mailed to the Holders of
Warrants not less than twenty (20) days prior to such event. A sale of all or
substantially all of the assets of the Company for a consideration consisting
primarily of securities shall be deemed a consolidation or merger for the
foregoing purposes.

(c) No adjustment in the Per Share Warrant Price shall be required unless such
adjustment would require an increase or decrease of at least $0.01 per share of
Common Stock; provided, however, that any adjustments which by reason of this
subsection 3(c) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; provided, further, however, that
adjustments shall be required and made in accordance with the provisions of this
Section 3 (other than this subsection 3(c)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution, if any, to
the Holder of this Warrant or Common Stock issuable upon the exercise hereof.
All calculations under this Section 3 shall be made to the nearest cent or to
the nearest 1/100th of a share, as the case may be. Anything in this Section 3
to the contrary notwithstanding, the Company shall be entitled to make such
reductions in the Per Share Warrant Price, in addition to those required by this
Section 3, as it in its discretion shall deem to be advisable in order that any
stock dividend, subdivision of shares or distribution of rights to purchase
stock or securities convertible or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.

(d) Whenever the Per Share Warrant Price or the number of Warrant Shares is
adjusted as provided in this Section 3 and upon any modification of the rights
of a Holder of Warrants in accordance with this Section 3, the Company shall
promptly prepare a brief statement of the facts requiring such adjustment or
modification and the manner of computing the same and cause copies of such
certificate to be mailed to the Holders of the Warrants. The Company may, but
shall not be obligated to unless requested by a Majority of the Holders, obtain,
at its expense, a certificate of a firm of independent public accountants of
recognized standing selected by the Board of Directors (who may be the regular
auditors of the Company) setting forth the Per Share Warrant Price and the
number of Warrant Shares in effect after such adjustment or the effect of such
modification, a brief statement of the facts requiring such



--------------------------------------------------------------------------------

adjustment or modification and the manner of computing the same and cause copies
of such certificate to be mailed to the Holders of the Warrants.

(e) If the Board of Directors of the Company shall declare any dividend or other
distribution with respect to the Common Stock other than a cash distribution out
of earned surplus, the Company shall mail notice thereof to the Holders of the
Warrants not less than ten (10) days prior to the record date fixed for
determining stockholders entitled to participate in such dividend or other
distribution.

(f) If, as a result of an adjustment made pursuant to this Section 3, the Holder
of any Warrant thereafter surrendered for exercise shall become entitled to
receive shares of two or more classes of capital stock or shares of Common Stock
and other capital stock of the Company, the Board of Directors (whose
determination shall be conclusive and shall be described in a written notice to
the Holder of any Warrant promptly after such adjustment) shall determine, in
good faith, the allocation of the adjusted Per Share Warrant Price between or
among shares or such classes of capital stock or shares of Common Stock and
other capital stock.

(g) Upon the expiration of any rights, options, warrants or conversion
privileges with respect to the issuance of which an adjustment to the Per Share
Warrant Price had been made, if such option, right warrant or conversion shall
not have been exercised, the number of Warrant Shares purchasable upon exercise
of this Warrant, to the extent this Warrant has not then been exercised, shall,
upon such expiration, be readjusted and shall thereafter be such as they would
have been had they been originally adjusted (or had the original adjustment not
been required, as the case may be) on the basis of (A) the fact that Common
Stock, if any, actually issued or sold upon the exercise of such rights,
options, warrants or conversion privileges, and (B) the fact that such shares of
Common Stock, if any, were issued or sold for the consideration actually
received by the Company upon such exercise plus the consideration, if any,
actually received by the Company for the issuance, sale or grant of all such
rights, options, warrants or conversion privileges whether or not exercised;
provided, however, that no such readjustment shall have the effect of decreasing
the number of Warrant Shares purchasable upon exercise of this Warrant by an
amount in excess of the amount of the adjustment initially made in respect of
the issuance, sale or grant of such rights, options, warrants or conversion
privileges.

(h) In case any event shall occur as to which the other provisions of this
Section 3 are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles of the
adjustments set forth in this Section 3 then, in each such case, the Board of
Directors of the Company shall in good faith determine the adjustment, if any,
on a basis consistent with the essential intent and principles established
herein, necessary to preserve the purchase rights represented by the Warrants.
Upon such determination, the Company will promptly mail a copy thereof to the
Holder of this Warrant and shall make the adjustments described therein.

4. Fully Paid Stock; Taxes. The shares of the Common Stock represented by each
and every certificate for Warrant Shares delivered on the exercise of this
Warrant shall, subject to compliance by the Holder with the terms hereof, at the
time of such delivery, be duly authorized,



--------------------------------------------------------------------------------

validly issued and outstanding, fully paid and nonassessable, and not subject to
preemptive rights or rights of first refusal imposed by any agreement to which
the Company is a party, and the Company will take all such actions as may be
necessary to assure that the par value, if any, per share of the Common Stock is
at all times equal to or less than the then Per Share Warrant Price. The Company
shall pay, when due and payable, any and all Federal and state stamp, original
issue or similar taxes which may be payable in respect of the issue of any
Warrant Share or any certificate thereof to the extent required because of the
issuance by the Company of such security.

5. Registration Under Securities Act of 1933.

The Holder shall have the right to participate in the registration rights
granted to purchasers of Series A Convertible Preferred Stock, $0.001 par value
per share (the “Preferred Stock”), of the Company pursuant to Section 5 of the
Subscription Agreement (the “Subscription Agreement”) entered into between each
such purchaser and the Company in connection with the issuance and sale of the
Preferred Stock on or about the date hereof, to the same extent as if the Holder
were a party thereto. The Company shall have the same obligations to the Holder
as it has under Section 5 of the Subscription Agreement to the “Subscribers” and
the “Holders” thereunder, and the Holder shall be entitled to enforce such
obligations against the Company as if the Holder were a party thereto. By
acceptance of this Warrant, the Holder agrees to comply with the provisions in
Section 5 of the Subscription Agreement to the same extent as if it were a party
thereto.

6. Investment Intent; Limited Transferability.

(a) By accepting this Warrant, the Holder represents to the Company that it
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder pursuant to one or more
exemptions from the registration requirements of such securities laws. In the
absence of an effective registration of such securities or an exemption
therefrom, any certificates for such securities shall bear the legend set forth
on the first page hereof; provided however, that following the effective date of
the Registration Statement (as such term is defined in the Subscription
Agreement), such legend may, at the request of the Holder, be removed from the
certificates evidencing such Warrant Shares prior to the resale thereof and the
Company will rescind any stop transfer orders with respect to such shares given
to the Company’s transfer agent, provided that the Holder represents and
covenants to the Company in writing (in a form reasonably acceptable to the
Company and its counsel) that (1) such Holder will sell such Warrant Shares only
pursuant to and in the manner contemplated by the Registration Statement,
including the Plan of Distribution section contained therein, and otherwise in
compliance with the Act, including the prospectus delivery requirements of such
Act, (2) the Holder will indemnify the Company for any damages or losses
resulting to the Company for the Holder’s breach of its representation and
covenant described in the foregoing clause (1), and (3) such other agreements or
covenants as the Company or its counsel may reasonably request. Subject to the
foregoing, at such time and to the extent a legend is no longer required for the
Warrant Shares, the Company will use its best efforts to no later than three
(3) trading days following the delivery to the Company or the Company’s transfer
agent by the holder of such Warrant Shares of a legended certificate
representing such Warrant Shares



--------------------------------------------------------------------------------

(together with such accompanying documentation or representations as reasonably
required by counsel to the Company), deliver or cause to be delivered a
certificate representing such Warrant Shares that is free from the foregoing
legend. The Holder understands that it must bear the economic risk of its
investment in this Warrant and any securities obtainable upon exercise of this
Warrant for an indefinite period of time, as this Warrant and such securities
have not been registered under Federal or state securities laws and therefore
cannot be sold unless subsequently registered under such laws, unless an
exemption from such registration is available. The Holder further represents to
the Company, by accepting this Warrant, that it has full power and authority to
accept this Warrant and make the representations set forth herein.

(b) The Holder, by its acceptance of this Warrant, represents to the Company
that it is acquiring this Warrant and will acquire any securities obtainable
upon exercise of this Warrant for its own account for investment and not with a
view to, or for sale in connection with, any distribution thereof in violation
of the Act. The Holder agrees, by acceptance of this Warrant, that this Warrant
and any such securities issuable under this Warrant will not be sold or
otherwise transferred unless (i) a registration statement with respect to such
transfer is effective under the Act and any applicable state securities laws or
(ii) such sale or transfer is made pursuant to one or more exemptions from the
Act.

(c) In addition to the limitations set forth in Section 1 and in accordance with
the legend on the first page hereof, this Warrant may not be sold, transferred,
assigned or hypothecated by the Holder except in compliance with the provisions
of the Act and the applicable state securities “blue sky” laws, and is so
transferable only upon the books of the Company which it shall cause to be
maintained for such purpose. The Company may treat the registered Holder of this
Warrant as it appears on the Company’s books at any time as the Holder for all
purposes. The Company shall permit any Holder of a Warrant or its duly
authorized attorney, upon written request during ordinary business hours, to
inspect and copy or make extracts from its books showing the registered Holders
of Warrants. All Warrants issued upon the transfer or assignment of this Warrant
will be dated the same date as this Warrant, and all rights of the holder
thereof shall be identical to those of the Holder unless, in each case,
otherwise prohibited by applicable law.

(d) The Holder has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the Warrants or the exercise of
the Warrants; and (ii) the opportunity to request such additional information
which the Company possesses or can acquire without unreasonable effort or
expense.

(e) The Holder did not (i) receive or review any advertisement, article, notice
or other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (ii) attend any seminar, meeting or investor or other conference
whose attendees were, to such Holder’s knowledge, invited by any general
solicitation or general advertising.

(f) The Holder is an “accredited investor” within the meaning of Regulation D
under the Act. Such Holder is acquiring the Warrants for its own account and not
with a



--------------------------------------------------------------------------------

present view to, or for sale in connection with, any distribution thereof in
violation of the registration requirements of the Act, without prejudice,
however, to such Holder’s right, subject to the provisions of the Placement
Agency Agreement and this Warrant, at all times to sell or otherwise dispose of
all or any part of such Warrants and Warrant Shares.

(g) Either by reason of such Holder’s business or financial experience or the
business or financial experience of its professional advisors (who are
unaffiliated with and who are not compensated by the Company or any affiliate,
finder or selling agent of the Company, directly or indirectly), such Holder has
the capacity to protect such Holder’s interests in connection with the
transactions contemplated by this Warrant and the Placement Agency Agreement.
The Holder, by its acceptance of this Warrant, represents to the Company that it
is able to fend for itself, can bear the economic risk of its investment and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in this Warrant.
Holder also represents it has not been organized for the purpose of acquiring
this Warrant.

7. Loss, etc., of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant, and
of indemnity reasonably satisfactory to the Company, if lost, stolen or
destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver to the Holder a new Warrant of like date,
tenor and denomination.

8. Warrant Holder Not Stockholder. This Warrant does not confer upon the Holder
any right to vote on or consent to or receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, nor any other rights or
liabilities as a stockholder, prior to the exercise hereof; this Warrant does,
however, require certain notices to Holders as set forth herein.

9. Communication. No notice or other communication under this Warrant shall be
effective or deemed to have been given unless, the same is in writing and is
mailed by first-class mail, postage prepaid, or via recognized overnight courier
with confirmed receipt, addressed to:

(a) the Company at INNOVIVE Pharmaceuticals, Inc., 555 Madison Avenue, 25th
Floor, New York, NY 10022, Attn: President, or other such address as the Company
has designated in writing to the Holder; or

(b) the Holder, c/o [            ], or other such address as the Holder has
designated in writing to the Company.

10. Headings. The headings of this Warrant have been inserted as a matter of
convenience and shall not affect the construction hereof.

11. Applicable Law. This Warrant shall be governed by and construed in
accordance with the law of the State of New York without giving effect to the
principles of conflicts of law thereof.



--------------------------------------------------------------------------------

12. Amendment, Waiver, etc. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provisions hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the Majority of the
Holders.

*   *   *   *   *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by the
undersigned duly authorized officer as of June 29, 2006.

 

INNOVIVE Pharmaceuticals, Inc. By:      Name:      Title:     



--------------------------------------------------------------------------------

SUBSCRIPTION (cash)

The undersigned, ___________________, pursuant to the provisions of the
foregoing Warrant, hereby agrees to subscribe for and purchase
____________________ shares of the Common Stock, par value $0.001 per share, of
INNOVIVE Pharmaceuticals, Inc. covered by said Warrant, and makes payment
therefor in full at the price per share provided by said Warrant.

 

Dated:         

Signature:

          

Address:

    

CASHLESS EXERCISE

The undersigned _____________, pursuant to the provisions of the foregoing
Warrant, hereby elects to exchange its Warrant for ___________________ shares of
Common Stock, par value $0.001 per share, of INNOVIVE Pharmaceuticals, Inc.
pursuant to the Cashless Exercise provisions of the Warrant.

 

Dated:         

Signature:

          

Address:

    



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED _______________ (“Assignor”) hereby sells, assigns and
transfers unto ____________________ (“Transferee”) the foregoing Warrant and all
rights evidenced thereby, and does irrevocably constitute and appoint
_____________________, attorney, to transfer said Warrant on the books of
INNOVIVE Pharmaceuticals, Inc. By acceptance of the foregoing Warrant,
Transferee shall become a Holder under said Warrant and subject to the rights,
obligations and representations of Holder set forth in said Warrant.

ASSIGNOR:

 

Dated:         

Signature:

          

Address:

    

TRANSFEREE:

 

Dated:         

Signature:

          

Address:

    

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED _______________ (“Assignor”) hereby assigns and transfers
unto ____________________ (“Transferee”) the right to purchase _______ shares of
Common Stock, par value $0.001 per share, of INNOVIVE Pharmaceuticals, Inc.
covered by the foregoing Warrant, and a proportionate part of said Warrant and
the rights evidenced thereby, and does irrevocably constitute and appoint
____________________, attorney, to transfer such part of said Warrant on the
books of INNOVIVE Pharmaceuticals, Inc. By acceptance of the proportionate part
of foregoing Warrant, Transferee shall become a Holder under said proportionate
part of said Warrant and subject to the rights, obligations and representations
of Holder set forth in said Warrant.

ASSIGNOR:

 

Dated:         

Signature:

          

Address:

    

TRANSFEREE:

 

Dated:         

Signature:

          

Address:

    